             Case 6:19-bk-05591-KSJ           Doc 85      Filed 06/30/21      Page 1 of 2




                                         ORDERED.
     Dated: June 30, 2021




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                     ORLANDO DIVISION
In Re:
Aaron Thurmond                                          Case No. 6:19-bk-05591-KSJ
                                                        Chapter 13
       Debtor (s).
_____________________________/


 ORDER GRANTING MOTION FOR APPROVAL OF PERMANENT LOAN MODIFICATION
                            AGREEMENT

        THIS CAUSE, came on for consideration upon the Debtors’ Motion for Approval of Permanent

Loan Modification Agreement (DE# 78) under the negative notice provisions of Local Rule 2002-4. In

the absence of any objection, the Motion is deemed uncontested. Accordingly, it is

        ORDERED

            1. Debtors’ Motion to Allow Debtors to Enter into a Permanent Loan Modification

                Agreement is granted.

            2. The Permanent Loan Modification Agreement with SN Servicing Corporation is hereby

                approved and the parties are ordered to comply with the terms of the agreement.

            3. The permanent loan modification payments are $1,369.14 beginning May 1, 2021.

            4. The payments will be mailed by the Chapter 13 Trustee to the following address: SN

                Servicing Corporation, 323 Fifth Street, Eureka, CA 95501.
             Case 6:19-bk-05591-KSJ             Doc 85      Filed 06/30/21       Page 2 of 2


            5. Payments made by the Debtor to the Chapter 13 Trustee constitute timely payments to

                SN Servicing Corporation under the permanent loan modification agreement.

            6. Any interested parties may object to this order within 14 days from the date of service of

                this order. If any interested party files such an objection within this time period, the court

                will schedule the motion for hearing on notice to the debtor, debtor’s counsel, and the

                Chapter 13 Trustee, and to the objecting party.

            7. All other orders that do not conflict with this order remain in full force and effect.


Attorney Wayne B. Spivak is directed to serve a copy of this order on interested parties who do not
receive notice by CM/ECF and file a proof of service within 3 days of entry of this order.
